DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office action is responsive to the amendment filed on 02/24/2022. As directed by the amendment: Claims 19 and 20 have been withdrawn. Thus, claims 1-18 are presently pending in this application. 
Response to Amendment
	Applicant’s arguments with respect to claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US Patent 8,337,568 (Macduff) in view of US Patent 2,867,819 (George) have been fully considered but are not persuasive in light of newly cited prior art US 2020/0069439 (Guo). 
	Applicant’s arguments are directed to the instant application claims the midsection and the fingertip portion interface via a hinge joint serving as a prosthetic distal interphalangeal (DIP) joint has the hinge joint passively extended by a 90-degree torsion spring and actively flexed via a cable that pulls on the fingertip portion, which transmits tension whenever the individual flexes their PIP joint. The tension in this cable flexes the midsection simultaneously with the fingertip portion to function as a prosthetic. 
	Applicant further argues that Macduff in view of George is silent on a torsion spring being at a 90-degree angle. Applicant further argues that Official Notice was taken to address these claim limitations.  However, Figs. 2+4 of George shows v-shaped springs 32 which appears to be at a 90-degree deflection angle. Further, applicant places no criticality on the deflection angle of the torsion springs in the instant specification. Therefore, George teaches the claim limitations related to a 90-degree torsion spring. 
Applicant further argues that the hinge joint is passively extended by the torsion spring at a 90-degree angle. This claim limitation remains unclear. Extension of a finger joint is commonly understood by a person of ordinary skill in the art to place to joint at a 180-degree angle. If the hinge joint were to be held at a 90-degree angle it would be considered a flexed joint. Further, applicant admits in the instant specification that when the PIP joint is at rest, the cable will release the tension and the torsion spring will cause the DIP joint to extend to its upright position (Instant specification, paragraph 0040).  This claim limitation will be rejected under 35 USC 112B as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant further argues that Macduff teaches away from the claimed invention because the device can be used as a brace if they wishbone hinge 321 is removed. However, removal of the wishbone hinge is not necessary to teach all the elements of the claimed invention. 
	The objections to claims 2, 3, 9, 12, and 14 are withdrawn following Applicant’s corrections. 
	The rejection of Claim 11 under 35 U.S.C 112 is withdrawn following Applicant’s corrections. Claims 1 and 16 are now rejected under 35 U.S.C 112 as described below. 
	The rejection of Claim 3 under 35 U.S.C 101 is withdrawn following Applicant’s corrections. 
	Claims 1-18 are now rejected under 35 U.S.C 103 as unpatentable over US Patent 8,337,568 (Macduff) in view of US Patent 2,867,819 (George) further in view of US Patent Application Publication 2020/0069439 A1 (Guo) as described below.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 16 recite the claim limitation “the hinge joint is passively extended by the torsion spring at a 90-degree angle”. This language is unclear as to whether the “90-degree angle” describes the angle of the hinge joint or the torsion spring. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,337,568 (Macduff) in view of US Patent 2,867,819 (George) further in view of US Patent Application Publication 2020/0069439 A1 (Guo) 
	Claim 1 : Macduff teaches a finger prosthetic comprising: a fingertip portion (Fig. 1, distal phalange 1) and a midsection (Fig. 1, middle phalange 2) flexibly connected through a hinge joint (Fig. 3, distal joint hinges 22), a ring base (Fig. 1, proximal phalange ring 3) flexibly connected to the midsection by at least one lateral strut (Fig. 3, proximal phalange frame 32 connects proximal phalange ring 3 to middle phalange 2), a cable (Fig.4, cable 9) interwoven through the fingertip portion (Fig. 1, distal phalange 1), the midsection (Fig. 1, middle phalange 2)  and the ring (Fig. 1, proximal phalange ring 3); wherein when a user flexes a user’s proximal interphalangeal (PIP) joint (Col. 4, Line 64-66) then tension is generated in the cable (Fig.4, cable 9) and the cable (Fig.4, cable 9)  pulls on the fingertip portion (Fig. 1, distal phalange 1) flexing the midsection (Fig. 1, middle phalange 2) and the fingertip portion (Fig. 1, distal phalange 1)  simultaneously to function as a prosthetic distal interphalangeal (DIP) joint (see also Col. 4, Lines 60-66, “to curl and bend the prosthetic finger the user can utilize the natural movement of the residual finger).
	Macduff discloses an articulation cable 9 but is silent on a cable interwoven through the ring, midsection, and fingertip portion. Macduff is also silent on a 90-degree torsion spring embedded in the fingertip portion and midsection. 
	George, an invention related to artificial fingers, discloses a torsion spring embedded in the fingertip portion and midsection (Fig. 4, v-shaped spring 32 is embedded between finger elements 14 and 26), the torsion spring configured to allow the fingertip portion to pivot relative to the midsection (Fig. 3, finger element 26 is able to pivot relative to finger element 14); wherein the torsion spring is at a 90-degree deflection angle (Fig. 4, v-shaped spring 32 is at a 90-degree deflection angle) and the hinge joint is passively extended by the torsion spring at a 90-degree angle (Fig. 2, when cable 38 is relaxed springs 32 are at 90 degrees and hold the artificial finger elements 26 in a substantial longitudinal alignment), and the hinge joint is actively flexed via the cable (Fig. 3, see also Col 2, pull will be exerted on the cables 38 to cause the artificial finger elements 26 to move against the effort of the springs 32);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distal phalange 1 and middle phalange 2 of Macduff with an embedded 90-degree torsion spring, as taught by George, to yieldingly hold the fingers in a longitudinal alignment (Col. 2, Lines 26- 33).
	Macduff discloses a ring and an articulation cable 9 but is silent on a cable interwoven through the ring, midsection, and fingertip portion. George is silent on such a cable interwoven through the ring, midsection, and fingertip portion. 
	Guo, an artificial limb, discloses a cable (Fig. 2, drive rope 17) interwoven through the fingertip portion, the midsection and the ring (Fig. 2, drive cable 17 can be woven through distal phalange 1, middle phalange 2, and proximal ring 3 of Macduff); wherein when a user flexes a user's proximal interphalangeal (PIP) joint wherein tension is generated in the cable and the cable pulls on the fingertip portion flexing the midsection simultaneously with the fingertip portion to function as a prosthetic distal interphalangeal (DIP) joint (Fig. 2, see also paragraph 0066, tension on drive rope 17 is converted into bending motion among the three finger sections of the finger, this tension can be caused by PIP flexion harnessed by the proximal ring 3 of Macduff). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Macduff in view of George with a drive cable 17, as taught by Guo, to reproduce lifelike movements of the fingers. 
	Claim 2: Macduff, George, and Guo are silent regarding the method of manufacture. The claimed phrase “3D printed and customized via 3D scanning without the use of a plaster cast” is being treated as a product by process limitation; that is, that the finger prosthetic is made by 3D scanning and printing. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
	Thus, even though Macduff in view of George further in view of Guo is silent as to the process used to create the finger prosthetic, it appears that the product Macduff in view of George would be the same or similar as that claimed; especially since both applicant’s product (see instant spec at page 10, paragraph 0056) and the prior art product (Macduff, Col. 5, Lines 11-13) can both be made of carbon fiber.
	Claim 3: Macduff discloses the ring base (Fig. 1, proximal phalange ring 3) is positioned around the user’s finger (Fig. 1, proximal phalange ring 3, see also Col 3, proximal phalange ring 3 is anchored onto the user’s finger) and the ring base provides stability to the rest of the finger prosthetic by resisting axial and angular displacement (see Col. 3, Lines 36-39, “provides support in the motion provided by the present invention”)
	Claim 4: Macduff discloses a protrusion (Fig. 3, anterior phalange hinge 323 secured by middle stud, see also Col. 4 where middle stud is an outwardly protruding stud) disposed on the lateral strut (Fig. 3, proximal phalange frame 32) of the ring base (Fig. 1, proximal phalange ring 3) for creating a hinge connecting the ring base to the midsection (Fig. 3, see also paragraph 0011, middle phalange 2 is able to connect to proximal phalange ring 3 by means of proximal joint hinges 23 and anterior phalange hinge 323). 
	Claim 5: Macduff discloses a protrusion (Fig. 3, anterior phalange hinge 323 secured by middle stud, see also Col. 4 where middle stud is an outwardly protruding stud) aligned with the user’s PIP joint for non-obstruction of flexion of the PIP joint (Col. 4, see also “all of the joint connections described provides the prosthetic finger the ability to curl and move like a real finger”).
	Claim 6: Macduff discloses the midsection (Fig. 1, middle phalange 2) further includes an arm (Fig. 3, proximal joint hinges 23 with hole), the arm defining a hole for connection with the protrusion (Fig. 3, anterior phalange hinge 323).
	Claim 7: The broadest reasonable interpretation of “cut out portion to provide movement clearance” consistent with the specification as viewed by a person of ordinary skill in the art is any void that allows for full PIP flexion and extension.
	Macduff discloses wherein the arm further includes a cut-out portion to provide movement clearance with the lateral strut of the ring base (Fig. 3, see hole in proximal joint hinges 23 which satisfies the broadest reasonable interpretation because it allows for the full range of PIP flexion and extension necessary). 
	Claim 8: Macduff discloses the arm (Fig. 1, proximal joint hinges 23) disposed on an outer portion relative to the lateral strut (Fig. 3, proximal phalange frame 32) of the ring base (Fig. 1, proximal phalange ring 3).
	Claim 9:  Macduff further teaches the hinge joint (Fig. 3, distal joint hinges 22) further includes a pin (Fig. 3, rods 8) disposed through the fingertip portion (Fig. 1, distal phalange 1) and the midsection (Fig. 1, middle phalange 2).
	Claim 10: Macduff discloses the hinge joint further including a plurality of inner knuckles (Fig. 3, middle phalange channel 12) disposed on the fingertip portion (Fig. 1, distal phalange 1) and a plurality of outer knuckles (Fig. 3, distal joint hinges 22). disposed on the midsection (Fig. 1, middle phalange 2).
	Claim 11: Macduff discloses a pin (Fig. 3, rods 8) disposed through the inner knuckles (Fig. 3, middle phalange channel 12) and the outer knuckles (Fig. 3, distal joint hinges 22).
	Claim 12: Macduff discloses the cable (Fig.4, cable 9) anchored with the fingertip portion (Fig. 1, distal phalange 1).
	Claim 13: Macduff discloses the cable (Fig.4, cable 9) anchored with the ring base (Fig. 1, proximal phalange ring 3).
	Claim 14: The broadest reasonable interpretation of “the cable equally anchored” in view of a person having ordinary skill in the art is any cable that is secured on both ends. Macduff further clarifies that the articulation cable is connected to the proximal phalange frame (a part of the ring) and the lower distal surface (a part of the distal phalange). 
	Therefore, Macduff discloses the cable (Fig.4, cable 9) equally anchored with the fingertip portion (Fig. 1, distal phalange 1,) and the ring base (Fig. 1, proximal phalange ring 3). 
	Claim 16: Macduff discloses a finger prosthetic comprising: a fingertip portion (Fig. 1, distal phalange 1) and a midsection (Fig. 1, middle phalange 2)  flexibly connected together through a hinge joint (Fig. 3, distal joint hinges 22) , the hinge joint further includes a plurality of inner knuckles (Fig. 3, middle phalange channel 12) and a plurality of outer knuckles (Fig. 3, distal joint hinges 22) connected by a pin therethrough (Fig. 3, rods 8); a socket formed in the midsection for insertion’ of a user’s limb (Figs. 1-3, see also paragraph 0011, for a finger amputee with a missing fingertip, the middle phalange is a frame that wraps around the intermediate phalange of the user’s residual finger) a ring base (Fig. 1, proximal phalange ring 3) flexibly connected to the midsection by at least one lateral strut (Fig. 3, proximal phalange frame 32 connects proximal phalange ring 3 to middle phalange 2), and a cable interwoven through the fingertip portion (Fig. 4, articulation cable 9 is 
	Macduff is silent on an embedded torsion spring embedded in the fingertip portion and midsection, the torsion spring configured to allow the fingertip portion to pivot relative to the midsection; wherein the torsion spring in at a 90-degree deflection angle and the hinge joint is passively extended by the torsion spring at a 90-degree angle, and the hinge joint is actively flexed via the cable.  
	George discloses an embedded torsion spring embedded in the fingertip portion and midsection (Fig. 4, v-shaped spring 32 is embedded between finger elements 14 and 26), the torsion spring configured to allow the fingertip portion to pivot relative to the midsection (Fig. 3, finger element 26 is able to pivot relative to finger element 14); wherein the torsion spring is at a 90-degree deflection angle (Fig. 4, v-shaped spring 32 is at a 90-degree deflection angle) and the hinge joint is passively extended by the torsion spring at a 90-degree angle (Fig. 2, when cable 38 is relaxed springs 32 are at 90 degrees and hold the artificial finger elements 26 in a substantial longitudinal alignment), and the hinge joint is actively flexed via the cable (Fig. 3, see also Col 2, pull will be exerted on the cables 38 to cause the artificial finger elements 26 to move against the effort of the springs 32);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distal phalange 1 and middle phalange 2 of Macduff with an embedded 90-degree torsion spring, as taught by George, to yieldingly hold the fingers in a longitudinal alignment (Col. 2, Lines 26- 33).
	Guo, an artificial limb, discloses a cable (Fig. 2, drive rope 17) interwoven through the fingertip portion, the midsection and the ring base (Fig. 2, drive cable 17 can be woven through distal phalange 1, middle phalange 2, and proximal ring 3 of Macduff); wherein when a user flexes a user's proximal interphalangeal (PIP) joint wherein tension is generated in the cable and the cable pulls on the fingertip portion flexing the midsection simultaneously with the fingertip portion to function as a prosthetic distal interphalangeal (DIP) joint (Fig. 2, see also paragraph 0066, tension on drive rope 17 is converted into bending motion among the three finger sections of the finger, this tension can be caused by PIP flexion harnessed by the proximal ring 3 of Macduff). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Macduff in view of George with a drive cable 17, as taught by Guo, to reproduce lifelike movements of the fingers. 
	Claim 17: Macduff teaches a cable but is silent on PIP flexion creating tension in the cable. Macduff is silent on a 90-degree torsion spring.
	George discloses wherein the torsion spring is a 90-degree torsion spring having a plurality of legs (Fig. 4, v-shaped spring 32 is at a 90-degree deflection angle with legs 36 and 34). 
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distal phalange 1 and middle phalange 2 of Macduff with an embedded 90-degree torsion spring, as taught by George, to yieldingly hold the fingers in a longitudinal alignment (Col. 2, Lines 26- 33).
	Macduff and George are silent on the finger prosthetic uses flexion of a user’s PIP joint at an interface with the midsection to create a tension in the cable.
	Guo discloses wherein the finger prosthetic uses flexion of a user’s PIP joint at an interface with the midsection to create a tension in the cable (Fig. 2, see also paragraph 0066, tension on drive rope 17 is converted into bending motion among the three finger sections of the finger, this tension can be caused by PIP flexion harnessed by the proximal ring 3 of Macduff). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Macduff in view of George with a drive cable 17, as taught by Guo, to reproduce lifelike movements of the fingers. 
	Claim 18: Macduff is silent on the tension compressing the torsion spring to bend the finger and the torsion spring returning to 90 degrees when the user’s Pip joint is relaxed. 
	George discloses the tension compresses the legs of the torsion spring together and forces the device to bend (Col. 2, pull will be exerted on the cables 38 to cause the artificial finger elements 26 to move against the efforts of the springs)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distal phalange 1 and middle phalange 2 of Macduff with an embedded 90-degree torsion spring, as taught by George, to yieldingly hold the fingers in a longitudinal alignment (Col. 2, Lines 26- 33).
	Macduff is silent on the tension in the cable being relaxed when the PIP joint is relaxed. George teaches that when the cable tension is released the torsion springs return to 90 degrees but is silent on the user’s PIP joint releasing the tension. 
	Guo discloses when the user’s PIP joint is relaxed the tension in the cable is released to cause the embedded torsion spring to return to a natural position at 90 degrees. (Fig. 2, see also paragraph 0066, tension on drive rope 17 is converted into bending motion among the three finger sections of the finger, this tension can be caused by PIP flexion harnessed by the proximal ring 3 of Macduff, without PIP flexion there is no tension on the cable and the spring 32 of George will return to 90-degrees). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Macduff in view of George with a drive cable 17, as taught by Guo, to reproduce lifelike movements of the fingers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. Glascow (US Pub 2017/0266020) teaches a body powered prosthetic hand with individually sizeable digits, palm, thumb, and wrist. Thompson (US Pub 2017/0056208) teaches a biomechanically driver prosthetic thumb assembly. Belter (US Pub 2017/0049583) teaches a multi-grasp prosthetic hand with under-actuated fingers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408.918.7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 4115                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774